As filed with the Securities and Exchange Commission on December 15, 2009 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. // Post-Effective Amendment No. 99 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 100 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) / X / on February 28, 2010 pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 This Post-Effective Amendment relates solely to the Registrant's Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, and Putnam Absolute Return 1000 Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. Putnam Absolute Return CLASS CLASS CLASS CLASS CLASS CLASS Funds A B C M R Y Putnam Absolute Return 100 PARTX PARPX PARQX PARZX PRARX PARYX Fund Putnam Absolute Return 300 PTRNX PTRBX PTRGX PZARX PTRKX PYTRX Fund Putnam Absolute Return 500 PJMDX PJMBX PJMCX PJMMX PJMRX PJMYX Fund Putnam Absolute Return 700 PDMAX PDMBX PDMCX PDMMX PDMRX PDMYX Fund Putnam Absolute Return Putnam Absolute Return 100 Fund Funds Putnam Absolute Return 300 Fund Putnam Absolute Return 500 Fund Prospectus Putnam Absolute Return 700 Fund 2/28/10 [ ] Fund summaries [ ] What are the funds main investment strategies and related risks? [ ] Who oversees and manages the funds? [ ] How do the funds price their shares? [ ] How do I buy fund shares? [ ] How do I sell or exchange fund shares? [ ] Policy on excessive short-term trading [ ] Distribution plans and payments to dealers [ ] Fund distributions and taxes [ ] Financial highlights Investment Category: Absolute Return These securities have not been approved or This prospectus explains what you disapproved by the Securities and Exchange should know about these mutual Commission nor has the Commission passed funds before you invest. Please read it upon the accuracy or adequacy of this carefully. prospectus. Any statement to the contrary is a crime. 1 Fund summaries Putnam Absolute Return 100 Fund Goal Putnam Absolute Return 100 Fund seeks to earn a positive total return that exceeds the rate of inflation by a targeted amount over a reasonable period of time (generally at least three years or more) regardless of market conditions. The target return for the fund is the rate of inflation plus a number of basis points specified in the funds name. Thus, the fund seeks to earn a total return of 100 basis points (or 1.00%) over the rate of inflation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page [ ] of the funds prospectus and in How to buy shares beginning on page II-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) (as Maximum sales a percentage of charge (load) the original Redemption imposed on purchase price fee purchases (as a or redemption (as a percentage percentage of proceeds, of total the offering whichever is redemption Share class price) lower) proceeds) Class A 3.25% NONE* 1.00% Class B NONE 3.00%** 1.00% Class C NONE 1.00% 1.00% Class M 2.00% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution annual fund Expense Net Share Management and service Other operating Reimburse- expenses class fees (12b-1) fees expenses expenses ment *** Class A [ ] [ ] [ ] [ ] [ ] [ ] Class B [ ] [ ] [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] [ ] [ ] Class M [ ] [ ] [ ] [ ] [ ] [ ] Class R [ ] [ ] [ ] [ ] [ ] [ ] Class Y [ ] [ ] [ ] [ ] [ ] [ ] * A deferred sales charge of 1.00% on class A shares and of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over four years. *** Reflects projected expenses under a new expense arrangement, under which Putnam Investment Management, LLC (Putnam Management) is contractually obligated through [date  at least one year from effective date of prospectus] to limit the funds [annual fund operating expenses/management fees] [and/or] [other expenses] to an annual rate of [%] [and] [%] of the funds average net assets. This obligation may be modified or discontinued by agreement between Putnam Management and the Board of Trustees at any time. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. After one year, the example does not take into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A [ ] [ ] [ ] [ ] Class B [ ] [ ] [ ] [ ] 3 Class B (no redemption) [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] Class C (no redemption) [ ] [ ] [ ] [ ] Class M [ ] [ ] [ ] [ ] Class R [ ] [ ] [ ] [ ] Class Y [ ] [ ] [ ] [ ] Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 43.02%. Investments, risks, and performance Investments The fund is designed to pursue consistent absolute returns with relatively low volatility and limited market risk through a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors. These strategies include (a) sovereign: obligations of governments in developed and emerging markets; (b) credit: investment grade debt, high yield debt, bank loans, convertible bonds and structured credit, and (c) securitized: mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Bond investments carry risks of the issuer defaulting on payment of interest or principal (particularly for below investment-grade debt) and sensitivity to changes in markets, credit conditions, and interest rates. If interest rates rise, the prices of the funds bond investments 4 are likely to fall. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. Emerging-market securities can be illiquid. Our allocation of assets among fixed income sectors may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter derivatives, by being illiquid because of the potential inability to terminate or sell derivative positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investor profile The fund is one of four Putnam Absolute Return Funds (Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund) designed for investors seeking positive total return in excess of inflation over a reasonable period of time regardless of market conditions. Because the funds seek performance over a reasonable period of time, investors should be willing to wait out short-term market fluctuations and should generally have an investment horizon of at least three years or more. Putnam Absolute Return 100 Fund may be suitable for you if you are seeking cash investments that earn a stable return and income over time, particularly if you are in or near retirement. Performance The performance information below gives some indication of the risks associated with an investment in the fund and why a long-term investment horizon is important. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. [chart to be provided by amendment] Average annual total returns after sales charges (for periods ending 12/31/09) Share class 1 year Class A before taxes [ ] Class A after taxes on distributions [ ] Class A after taxes on distributions and sale of fund shares [ ] 5 Class B before taxes [ ] Class C before taxes [ ] Class M before taxes [ ] Class R before taxes [ ] Class Y before taxes [ ] BofA Merrill Lynch U.S. Treasury Bill Index (no deduction for [ ] fees, expenses or taxes) After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-deferred arrangement. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio managers Rob A. Bloemker, Head of Fixed Income, Portfolio manager of fund since 2008 Carl Bell, Team Leader of Structured Credit, Portfolio manager of fund since 2008 D. William Kohli, Team Leader of Portfolio Construction and Global Strategies, Portfolio manager of fund since 2008 Kevin F. Murphy, Team Leader of High Grade Credit, Team Leader of Emerging Markets Debt, Portfolio manager of fund since 2008 Michael V. Salm, Team Leader of Liquid Markets, Portfolio manager of fund since 2008 Paul D. Scanlon, Team Leader of U.S. High Yield, Portfolio manager of fund since 2008 Raman Srivastava, Team Leader of Portfolio Construction, Portfolio manager of fund since 2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page [ ]. Putnam Absolute Return 300 Fund Goal Putnam Absolute Return 300 Fund seeks to earn a positive total return that exceeds the rate of inflation by a targeted amount over a reasonable period of time (generally at least three years or more) regardless of market conditions. The target return for the fund is the rate of 6 inflation plus a number of basis points specified in the funds name. Thus, the fund seeks to earn a total return of 300 basis points (or 3.00%) over the rate of inflation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page [ ] of the funds prospectus and in How to buy shares beginning on page II-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) (as Maximum sales a percentage of charge (load) the original Redemption imposed on purchase price fee purchases (as a or redemption (as a percentage percentage of proceeds, of total the offering whichever is redemption Share class price) lower) proceeds) Class A 3.25% NONE* 1.00% Class B NONE 3.00%** 1.00% Class C NONE 1.00% 1.00% Class M 2.00% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution annual fund Expense Net Share Management and service Other operating Reimburse- expenses class fees (12b-1) fees expenses expenses ment *** Class A [ ] [ ] [ ] [ ] [ ] [ ] Class B [ ] [ ] [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] [ ] [ ] Class M [ ] [ ] [ ] [ ] [ ] [ ] Class R [ ] [ ] [ ] [ ] [ ] [ ] 7 Class Y [ ] [ ] [ ] [ ] [ ] [ ] * A deferred sales charge of 1.00% on class A shares and of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over four years. *** Reflects projected expenses under a new expense arrangement, under which Putnam Investment Management, LLC (Putnam Management) is contractually obligated through [date  at least one year from effective date of prospectus] to limit the funds [annual fund operating expenses/management fees] [and/or] [other expenses] to an annual rate of [%] [and] [%] of the funds average net assets. This obligation may be modified or discontinued by agreement between Putnam Management and the Board of Trustees at any time. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. After one year, the example does not take into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A [ ] [ ] [ ] [ ] Class B [ ] [ ] [ ] [ ] Class B (no redemption) [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] Class C (no redemption) [ ] [ ] [ ] [ ] Class M [ ] [ ] [ ] [ ] Class R [ ] [ ] [ ] [ ] Class Y [ ] [ ] [ ] [ ] Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses 8 or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 39.12%. Investments, risks, and performance Investments The fund is designed to pursue consistent absolute returns with relatively low volatility and limited market risk through a broadly diversified portfolio reflecting uncorrelated fixed income strategies designed to exploit market inefficiencies across global markets and fixed income sectors, including (a) sovereign: obligations of governments in developed and emerging markets; (b) credit: investment grade debt, high yield debt, bank loans, convertible bonds and structured credit, and (c) securitized: mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Bond investments carry risks of the issuer defaulting on payment of interest or principal (particularly for below investment-grade debt) and sensitivity to changes in markets, credit conditions, and interest rates. If interest rates rise, the prices of the funds bond investments are likely to fall. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. Emerging-market securities can be illiquid. Our allocation of assets among fixed income sectors may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter derivatives, by being illiquid because of the potential inability to terminate or sell derivative positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investor profile The fund is one of four Putnam Absolute Return Funds (Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund) designed for investors seeking positive total return in excess of inflation over a reasonable period of time 9 regardless of market conditions. Because the funds seek performance over a reasonable period of time, investors should be willing to wait out short-term market fluctuations and should generally have an investment horizon of at least three years or more. Putnam Absolute Return 300 Fund may be suitable for you if you are considering a moderate bond fund. Performance The performance information below gives some indication of the risks associated with an investment in the fund and why a long-term investment horizon is important. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. [chart to be provided by amendment] Average annual total returns after sales charges (for periods ending 12/31/09) Share class 1 year Class A before taxes [ ] Class A after taxes on distributions [ ] Class A after taxes on distributions and sale of fund shares [ ] Class B before taxes [ ] Class C before taxes [ ] Class M before taxes [ ] Class R before taxes [ ] Class Y before taxes [ ] BofA Merrill Lynch U.S. Treasury Bill Index (no deduction for [ ] fees, expenses or taxes) After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-deferred arrangement. Your funds management 10 Investment advisor Putnam Investment Management, LLC Portfolio managers Rob A. Bloemker, Head of Fixed Income, Portfolio manager of fund since 2008 Carl Bell, Team Leader of Structured Credit, Portfolio manager of fund since 2008 D. William Kohli, Team Leader of Portfolio Construction and Global Strategies, Portfolio manager of fund since 2008 Kevin F. Murphy, Team Leader of High Grade Credit, Team Leader of Emerging Markets Debt, Portfolio manager of fund since 2008 Michael V. Salm, Team Leader of Liquid Markets, Portfolio manager of fund since 2008 Paul D. Scanlon, Team Leader of U.S. High Yield, Portfolio manager of fund since 2008 Raman Srivastava, Team Leader of Portfolio Construction, Portfolio manager of fund since 2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page [ ]. Putnam Absolute Return 500 Fund Goal Putnam Absolute Return 500 Fund seeks to earn a positive total return that exceeds the rate of inflation by a targeted amount over a reasonable period of time (generally at least three years or more) regardless of market conditions. The target return for the fund is the rate of inflation plus a number of basis points specified in the funds name. Thus, the fund seeks to earn a total return of 500 basis points (or 5.00%) over the rate of inflation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page [ ] of the funds prospectus and in How to buy shares beginning on page II-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) 11 Maximum deferred sales charge (load) (as Maximum sales a percentage of charge (load) the original Redemption imposed on purchase price fee purchases (as a or redemption (as a percentage percentage of proceeds, of total the offering whichever is redemption Share class price) lower) proceeds) Class A 5.75% NONE* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00% 1.00% Class M 3.50% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution annual fund Expense Net Share Management and service Other operating Reimburse- expenses class fees (12b-1) fees expenses expenses ment *** Class A [ ] [ ] [ ] [ ] [ ] [ ] Class B [ ] [ ] [ ] [ ] [ ] [ ] Class C [ ] [ ] [ ] [ ] [ ] [ ] Class
